Proceeding pursuant to CPLR article 78 to review and annul a determination of respondent State Liquor Authority approving an application by respondents Friscia for a retail liquor store license. The proceeding was transferred to this court for disposition by an order of the Supreme Court, Suffolk County, entered April 19, 1966. Determination confirmed and proceeding dismissed, without costs. In our opinion, the record before the Authority contained sufficient facts to afford a rational basis for the Authority’s conclusion that public convenience and advantage would be promoted by the issuance of the license (cf. Matter of Nevis v. State Liq. Auth., 17 N Y 2d 828). Unlike Matter of Forman v. New York State Liq. Auth. (17 N Y 2d 224), relied upon by petitioner, where the premises were in a congested residential area already served by four liquor stores within 600 feet, including one only 75 feet distant from the proposed location, the instant premises are in a new shopping center in a rapidly growing suburban area, where 500,000 customers annually are expected and where the nearest liquor store would be petitioner’s premises, 750 feet distant, which have been approved for a license but which *826are not yet in operation. Brennan, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.